Title: From George Washington to La Luzerne, 5 May 1784
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Philada 5th May 1784

It was not until Capt: Hardwine deliver’d the Claret your Excellency was so obliging as to spare me, that I had the least knowledge of its being sent. In consequence of your kind offer to furnish me with three hogsheads, I wrote to Colo. Tilghman (at Baltimore) requesting him to receive & forward it to me; & obtained for answer, that before Your Excellys order had reached your Agent at that place, the Wine had been shipped for Philaa. In this belief & ignorance, I remained ’till the Wine was actually delivered to me when you were at my Seat in Virginia.
I have given you the trouble of reading this detail to apologize for my not having paid for the Wine sooner. Colo. Biddle will now have the honor of doing it —& I pray your Excelly to receive my thanks for the favor you did me by sparing this quantity from your own Stock. With the greatest personal attachment & consideration, I have the honor to be &ca

G. Washington

